Title: From Thomas Jefferson to Henri Peyroux de la Coudrenière, 9 July 1807
From: Jefferson, Thomas
To: Peyroux de la Coudrenière, Henri


                        
                            Washington July. 9. 07.
                        
                        Th: Jefferson returns his thanks to M. Peyroux for the 1st number of his Annales Philosophiques, to which he
                            asks leave to become a subscriber. he has time to read but little, but from a view of the heads treated on, he finds they
                            are all interesting; and from a preceding acquaintance with what M. Peyroux has written he is assured they will be treated
                            to the satisfaction of the reader: all articles on the subject of Louisiana will be particularly acceptable to the
                            American reader. he salutes M. Peyroux with assurances of his continued esteem & respect.
                    